379 U.S. 692
85 S.Ct. 713
13 L.Ed.2d 698
Walter R. HEARNE et al.v.Robert E. SMYLIE, Governor of Idaho, et al.
No. 617.
Supreme Court of the United States
February 1, 1965

Herman J. McDevitt, for appellants.
Allan G. Shepard, Atty. Gen. of Idaho and M. Allyn Dingel, Jr., Asst. Atty. Gen., for appellees Williams and others.
PER CURIAM.


1
This cause is continued on the docket until the Court Conference of May 21, 1965, before which time the parties are asked to advise the Court by supplemental briefs as to the progress made in reapportioning the Idaho Legislature.